          Case 1:19-cv-02117-TJK Document 66 Filed 04/08/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CAPITAL AREA IMMIGRANTS’ RIGHTS
 COALITION, et al.,

                            Plaintiffs,

 v.
                                                           Civil Action No. 1:19-cv-02117-TJK
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                            Defendants.


      DEFENDANTS’ RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

       In their March 5 notice, Plaintiffs contend that the Ninth Circuit’s decision in East Bay

Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir. 2020), supports their arguments that they

possess Article III standing and that the government did not properly invoke the good-cause and

foreign-affairs exceptions to the Administrative Procedure Act’s (APA) notice-and-comment

requirements. ECF 63. Plaintiffs are mistaken.

       In East Bay, the plaintiffs, who were organizations, challenged an interim final rule (Aliens

Subject to a Bar on Entry Under Certain Presidential Proclamations; Procedures for Protection

Claims, 83 Fed. Reg. 55,934 (Nov. 9, 2018)), issued without advanced notice-and-comment

procedures that made certain aliens categorically ineligible for a grant of asylum. 950 F.3d at 1265-

70. The Attorney General and the Secretary of Homeland Security had invoked the APA’s good-

cause exceptions, 5 U.S.C. § 553(b)(B), (d)(3), to issue the interim final rule without advanced

notice-and-comment or a delayed effective date, based on their judgment that a substantial delay

before the rule took effect would cause a damaging surge in illegal migration. See 950 F.3d at

1277-1278. The plaintiff organizations alleged that they had Article III standing to challenge the
          Case 1:19-cv-02117-TJK Document 66 Filed 04/08/20 Page 2 of 4



rule because they would have lost clients without diverting resources to respond to the rule, would

lose funding, and would need to use funding to tend to their clients’ heightened non-legal needs.

Id. at 1266. They also argued that the rule at issue in that case did not satisfy the good-cause

exception because it relied on an article detailing how smugglers upon hearing about a proposed

government action will advise migrants to cross the border before that action takes effect and its

own judgment. Id. at 1278.

        The Ninth Circuit held that the plaintiffs had organizational standing under Havens Realty

Corp. v. Coleman, 455 U.S. 363 (1982), by showing even “one less client . . . but-for the Rule’s

issuance.” Id. at 1267. It also held that the government had not properly invoked the good-cause

exception to notice-and-comment rulemaking. Id. at 1278. The district court had found the good-

cause exception satisfied, in part on its expert judgment and in part on the basis of a news report

detailing how alien smugglers urge migrants to cross the border illegally in response to changes in

immigration policies. See id. The Ninth Circuit, however, held that the government had not

properly invoked the good-cause exception because, in its view, the government had provided

insufficient “evidence ... to suggest that any of its predictions are rationally likely to be true.” Id.

It additionally held that the foreign-affairs exception did not apply when the government detailed

ongoing negotiations with Mexico over the shared border. Id. at 1279.

        Neither East Bay’s jurisdictional holding nor its notice-and-comment holding helps

Plaintiffs here.

        As to standing: As Defendants have explained, under D.C. Circuit law, Plaintiffs have not

alleged organizational harm that is sufficient to establish standing under Havens Realty Corp. v.

Coleman, 455 U.S. 363 (1982). See PI Opp. 12-16. D.C. Circuit case law holds that an organization

has standing under Havens Realty only when “the action challenged . . . is at loggerheads with the

stated mission of the plaintiff.” Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1429
          Case 1:19-cv-02117-TJK Document 66 Filed 04/08/20 Page 3 of 4



(D.C. Cir. 1996). Under D.C. Circuit precedent, “[t]he mere fact that an organization redirects

some of its resources to litigation and legal counseling in response to actions . . . by another party

is insufficient to impart standing on the organization.” Id. at 1434. Plaintiffs fail this test. See PI

Opp. 12-16. East Bay’s boundless view of organizational standing—that even “one less client”

will always supply injury, 950 F.3d at 1267—eviscerates Article III’s requirements and is

inconsistent with this Circuit’s law.

       As to notice and comment: As Defendants have explained, the record here amply supports

a finding that the government properly invoked the good-cause and foreign-affairs exceptions to

notice and comment under this Circuit’s precedents. PI Opp. 38-44. The Ninth Circuit was

reviewing a different record than the one that is present here. On top of that point, the Ninth Circuit

in East Bay did not afford the deference that this Circuit’s law requires—that is, “defer[ence] to

an agency’s factual findings and expert judgments therefrom, unless such findings and judgments

are arbitrary and capricious.” Sorenson Commc’ns Inc. v. F.C.C., 755 F.3d 702, 706 (D.C. Cir.

2014); see also EarthLink, Inc. v. F.C.C., 462 F.3d 1, 12 (D.C. Cir. 2006) (“predictive judgments

about areas that are within the agency’s field of discretion and expertise are entitled to particularly

deferential review”).

       As to foreign affairs: The Ninth Circuit’s conclusion that the rule will not “provoke

definitely undesirable international consequences,” East Bay, 940 F.3d at 1279, is not what the

statute requires. See 5 U.S.C. § 553(a)(1). Rather, by its plain text the foreign-affairs exception

applies when a rule “involve[s]” a “foreign affairs function of the United States”—without regard

to harm. Id.; see Rajah v. Mukasey, 544 F.3d 427, 437 (2d Cir. 2008) (there is “no requirement”

that agency state a finding of undesirable international consequences, particularly “when the

consequences are seemingly as evident” as they are here); Raoof v. Sullivan, 315 F. Supp. 3d 34,

43-44 (D.D.C. 2018) (affirming Department of State’s invocation of the foreign-affairs exception
          Case 1:19-cv-02117-TJK Document 66 Filed 04/08/20 Page 4 of 4



to promulgate a rule governing the “exchange visitor program” without notice and comment

because it “relates to the foreign affairs and diplomatic duties conferred upon the Secretary of State

and the State Department”). The Ninth Circuit’s decision also ignores the settled rule that the

government “is not required to conclusively link all the pieces in the puzzle” when “seeking to

prevent imminent harms in the context of international affairs and national security.” Holder v.

Humanitarian Law Project, 561 U.S. 1, 34-35 (2010); see Earthlink, Inc., 462 U.S. at 12.

Dated: April 8, 2020                           Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               WILLIAM C. PEACHEY
                                               Director

                                               EREZ REUVENI
                                               Assistant Director

                                               s/Lauren C. Bingham
                                               LAUREN C. BINGHAM
                                               Senior Litigation Counsel
                                               U.S. Department of Justice, Civil Division
                                               Office of Immigration Litigation
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, DC 20044
                                               Tel: (202) 616-4458
                                               Email: lauren.c.bingham@usdoj.gov

                                               Attorneys for Defendants
